Commission: budgetary framework and priorities for 2009 (debate)
The next item is the report by Jutta Haug, on behalf of the Committee on Budgets, on the 2009 budget, Section III - Commission: budgetary framework and priorities for 2009.
rapporteur. - (DE) Mr President, Commissioner Hübner, ladies and gentlemen, this year's budgetary procedure is special because it is the last one to obey the rules that have applied in the past. As of next year we will be establishing our budget according to the procedure set out in the Lisbon Treaty.
That means our Parliament will have to concentrate more carefully because we will have to express our political will in budgetary items and budgetary figures at a single reading. We will no longer be able to rectify, to amend compromises we have reached, or to make up for mistakes at a second reading.
The first and indeed only reading must remain and must serve as a workable basis for negotiations with the Council up to the end of the year. It is therefore important for us to emphasise that alongside the 2009 budgetary procedure we expect to make preparations together with the Council and the Commission to ensure that we conduct the budgetary procedure in accordance with the Lisbon Treaty.
Our current budgetary procedure is, however, somewhat different already. At the suggestion of the Working Party on Parliamentary Reform, the Committee on Budgets has decided it will no longer submit our usual guidelines in response to the Commission's Annual Policy Strategy in the form of an initial motion for a resolution in plenary, but will instead present our proposal on the budgetary framework and priorities for 2009. The groups are responsible for the APS resolution, which will address all the policy areas. We in the Committee on Budgets have concentrated on the overarching budgetary concerns we consider especially important and have set them out in 11 paragraphs.
I want to draw particular attention to three aspects. Firstly, it is clear that our budgetary cloth has been cut very closely, i.e. it is a very tight fit. The margins for the individual headings are very small. We cannot fund political priorities that would urgently need budgetary flanking measures, such as playing a practical role in climate policy, without putting earlier priorities at risk. The same applies to funding growth and employment or a sustainable Europe.
If we take, for example, Heading 1A we see that we can under no circumstances finance any new agencies with available funds. We will have to stick to our old, but simple and eminently reasonable principle of 'new tasks, new money'.
Secondly, it is clear see that Heading 4 is chronically under-funded. The picture there remains the same year after year. We expect the Commission to present us with a preliminary draft budget that has analysed the requirements precisely and is realistic. We want at last to use the flexibility instrument for the purpose for which it was introduced, namely for unforeseen needs. We do not want it to have been swallowed up, in part or even in full, by the end of the year.
Thirdly, we are firmly resolved to inform the Commission before Parliament's summer recess of our intentions regarding pilot projects and preparatory actions. We expect the Commission to leave us adequate margin for manoeuvre for this parliamentary instrument in the preliminary draft budget, and to do so for all headings.
We certainly noticed that it has not included the pilot projects and preparatory actions in the tables attached to the Annual Policy Strategy for 2009.
In conclusion, we are resolved not to go beyond the financial framework but are very clearly aware of the restrictions and problems and therefore hope for good cooperation with the Council and the Commission.
Member of the Commission. - Mr President, I wish to start by informing Ms Haug and the other Members of this House that the Commission has not only examined this resolution, but can also agree with a significant number of points, not least in respect of the principles of budgetary discipline and sound financial management.
We appreciate this opportunity to hold an exchange of views at an early stage in the 2009 annual budget procedure. In that spirit I also fully share the view expressed in your draft resolution that we should start reflecting on the consequences of the Lisbon Treaty on the budget procedure.
The Commission has also taken note of Parliament's continued support for activity-based budgeting and its proposal to come forward with ideas for pilot projects and preparatory actions before the summer. This will no doubt improve the possibility of a smooth and timely implementation.
The Commission also appreciates Parliament's detailed examination of the 2009 APS, which was the subject of an intensive debate last March. The APS serves as a consistent reference framework for preparation of the preliminary draft budget and the Commission's legislative and work programme, although it does not predetermine the final outcome, which will take account of the European Parliament and Council priorities.
It is on this basis that the Commission will adopt the preliminary draft budget for 2009. In terms of policy development and programming implementation, 2009 is the third year of the current programming period and should be a year of consolidation. Accordingly, the Commission has not proposed, in the APS, any major changes in financial programming. It has, however, proposed three main initiatives with a limited impact on the allocation of financial resources in 2009.
Firstly, as part of our policy on the integrated management of the external borders, there is a reinforcement of Frontex in the budget, as already decided, in 2008, by the budget authority. Secondly, to follow up the EU's new strategy on Central Asia adopted by the Council in June 2007, the Commission is proposing to frontload assistance to that area in 2009, while keeping the total allocation over the period the same. Thirdly, in line with the Bali road map, it has proposed reinforcing support for the environment and the sustainable management of natural resources in developing countries. In making these proposals, the Commission has taken care to carefully limit the impact on the available margins, and will continue to do so when presenting its PDB.
I shall conclude by stressing an important point. During the course of the 2008 budget procedure, a number of joint declarations were agreed with regard to agencies, both executive and centralised, and the detailed information that should be available to the budget authority. The Commission will implement those provisions during the 2009 budget procedure, and I am confident this will afford Parliament a clearer picture of the resources available.
on behalf of the PPE-DE Group. - (HU) Thank you for giving me the floor, Mr President. I am sure that Jutta Haug's report will get the support of Parliament and I congratulate her on her work. I would like now to express a few thoughts.
The first is that Parliament is trying, with its hands tied, to work out a budget to meet the new challenges. We have heard about those just now. We support the enhanced role for growth and job creation, since this will be one of the key elements in the development of underdeveloped regions, or it should be. I am delighted that the Commission has this safe pair of hands as its representative, with responsibility for regional development.
A very important point in this report is that European citizens must be informed about how their money is being spent and how we are committed to spending their money to get as much value as possible.
We are waiting for the Lisbon Treaty to be ratified and so cannot behave as we would hope to at the end of the year, when all of a sudden, to coin a phrase, just like the rabbit being pulled out of the hat, the agreement which will regulate our work will magically appear. We have to work towards that. The European People's Party is voting for this report and hopes the amended motions will be supported, especially those concerning small and medium-sized enterprises.
I am not in full agreement, however, with Mrs Haug that we are negotiating in time. The previous budget will have to be in place, and we can agree it only if by some happy chance we have requested in advance items which the Commission also supports. We will have to properly think through how we do that in the future so that Parliament can send its own message sooner to the Commission. Thank you for your kind attention.
on behalf of the PSE Group. - (SV) Mr President, as Mrs Haug said, this is the last budget to follow the old model, at least if the new treaty is ratified, but it is also a budget which is a prelude to longer-term budgetary reform. At the same time, we are, of course, heading towards the mid-term review. This being the case, it is natural for us to view budgetary issues from a longer-term perspective.
We consider, and it is important in the resolution, that important new political priorities must also be borne out in the budget. For example, at the moment we clearly have insufficient funds under heading 1, sustainable growth, etc. and under heading 4. We therefore expect a courageous proposal from the Commission for the mid-term review, but we must also start as early as next year's budget.
We have some points to raise which are particularly important. Firstly, I am thinking about climate and energy policy. I am budget rapporteur for the Committee on Industry, Research and Energy and we have, for example, the major Strategic Energy Technology Plan, the SET plan, we have the measures for energy efficiency and so on, all of which have insufficient budgetary resources.
The second point I am considering is heading 4, particularly everything that is happening in the Balkans. Last year we had a major debate on investment in Kosovo. This investment must continue and it must be long term. Furthermore, it must take place at the same time as finding additional support to help Serbia and Bosnia draw closer to the EU.
The third thing we would like to focus on is the quality of the budget. We have sometimes had rather too many pilot projects and preparatory actions, for example. Now we should focus more on ensuring that these kinds of measures really are implemented successfully. One of the things I am thinking of here is what I myself have proposed regarding preserving the cultural heritage of the war-torn Balkans. We must now ensure that this really does become a permanent investment.
The fourth area I am thinking about is the food crisis. We are now in a situation where the rising price of food really may have an impact on the EU's budget. We must not ignore this.
My conclusion is that in a changing society, we must also be prepared to change the EU's budget.
on behalf of the ALDE Group. - (DA) Mr President, as many people have mentioned, 2009 will be an exciting year for the EU in many ways. The European Parliament elections and the new appointment of the Commission, together with the anticipated entry into force of the Treaty of Lisbon, will make the practical work in connection with the 2009 budget quite difficult. This is why we have decided to allow this year's budget to be a general test of the new rules, so that we can gain experience. In future, we should start the budget process earlier in the year and involve the technical committees in a better way. In addition, I would like to thank the rapporteur, Mrs Haug, for her excellent initiatives in connection with this.
Today we are discussing the first announcements concerning the EU's budget for 2009. It is of course important that there is a clear link between the political priorities, both before and after their implementation in the Commission's annual legislative programme, so that the EU's budget appears as an integrated political instrument. We have a problem here, as the multiannual financial framework is too constrained on many points. The EU now has a common energy and climate policy, yet there is no common funding to support this policy. The component of the budget that finances research, innovation, education and transport is clearly inadequate. Similarly, the frameworks for legal and asylum policy and for culture and health policy is much too constrained. In addition, the EU's foreign policy is chronically underfunded - priorities such as Kosovo and Palestine indicate the challenges that we face. Therefore, it is important that we now discuss the forthcoming mid-term review of the budget to ensure that the EU can continue to finance important political priorities after 2009. We need flexibility and better opportunities for reprioritisation within the framework.
on behalf of the UEN Group. - (PL) Mr President, Commissioner, on behalf of the UEN Group, I wish to draw your attention to the following issues in the debate on budgetary priorities for 2009.
First, if the Lisbon Treaty is ratified by all the Member States, in 2009 powers will be transferred from the Member States to the EU, giving the European Union new areas of responsibility. This, in my opinion, will have a significant impact on expenditure from the Union's budget.
Second, the year 2009 - according to expert forecasts - will in all probability be the fifth successive year in which there has been a steady increase in the prices of foodstuffs. This will cause increasing social problems among the poorer Member States, and also in the countries to which the European Union gives food aid. The Union's budget for 2009 should allow for more support both for growth of agricultural production in Europe, and for the export of agricultural produce by the Union.
Finally, my third point concerns the prevention of climate change, which is one of the budgetary priorities for 2009. This will put additional burdens on the economies of Member States, unfortunately without making any allowances for the delays in their development. This will put the new Member States in a particularly difficult situation and could lead to serious and detrimental economic and social consequences in those countries.
on behalf of the GUE/NGL Group. - (FI) Mr President, Commissioner, the rapporteur, Mrs Haug, shows immense technical skill and professionalism in her work. Our group supports the call in the report for solidarity within the Union and a balance in regional development, and wants to see greater transparency and clarity in the budget.
It is important to give attention to the mid-term review of the budgetary framework for the years to come in 2009, even though the outcome of the new negotiations will not yet have an impact on next year's budget. Our group has always made the comment that the Union's budget lacks the tools for building the EU's social dimension. That is one of the reasons why we could not accept the final draft budget proposals in December.
Our group also believes that the Union's trend towards militarisation will continue if the Lisbon Treaty is adopted. It will add new elements to the work of the Union: a security and defence policy and permanent structural cooperation. We observe how the Council is continually proposing new appropriations for the Union's budget and how Parliament is ready to accept them. An attempt to include the Athens financing mechanism in the joint budget is the conclusion one reaches from the determination with which the Council proceeds towards Union militarisation and from its consistent calls for more military appropriations.
We also note that next year's budget contains no clear budget policy on the costs the Union will incur for Kosovo and how they will be paid. There are unforeseen costs looming for the commitment of some Member States. This is for the promotion of the national independence of an ethnic-based community which is unique in the European context.
(EL) Mr President, we are today inaugurating the 2009 budget, with its various special features. It is the last budget of the current parliamentary term and of the Barroso Commission. In all probability, it will be the first budget to fall between the current and new legislative frameworks. This budget will be brought in by the Lisbon Treaty, and as you know, it involves the European Parliament in many significant areas of competence.
When there are many areas of competence there are also usually many responsibilities. In this context I should like to make four points about the 2009 budget. The first point is that the budget must have added community value and not merely give the impression of the end of an era. I welcome what the Commissioner said. The reinforcement of Frontex, for example, is a qualitative element showing that even in the last year of the five-year cycle of the Commission and the Parliament we can tackle new challenges.
My second point is that it must be a developmental budget, not one that will fund micro-programmes and modest priorities. In the prevailing atmosphere of economic crisis surrounding us, we must emphasise problems requiring developmental responses.
The third point is that for any new policy priority we must also have new possibilities of funding. To be plain, new targets mean new money.
Finally, as 2009 will be a year of elections, I appeal to the Commission. When you present the preliminary draft budget to us, do so in a simple and comprehensible way. It is time for the citizens of Europe to be able to understand, easily the budget, which is about them.
(EL) Mr President, ladies and gentlemen, today's debate on the Haug report, I believe, represents a first essential step towards the politicisation of the budget procedure. One way or another, 2009 will be a very full political year for Europe and our Parliament: parliamentary elections will be taking place, I hope the new Lisbon Treaty will be implemented and quite a number of changes will come into force in own Parliament. In the midst of all these developments, the budget will undergo fundamental changes. This is what is being prepared for in political terms in this report.
Let me focus on four important points in the procedure and report. Firstly, it is important to react in good time to prepare for the new situation. The next budget, which, as we have all said, will be the first of the new procedure, must be based on foundations already laid down so that it can work correctly.
I should like to emphasise the second point because the Socialist Group in the European Parliament has been calling for it for many years: opening up the procedure to the other committees. Here, the rapporteur's initiative is very important. We have debated not only with the Committee on Budgets but also with the other committees about the policy priorities.
Thirdly, we must strive both now and every year to reflect the policy priorities of this Parliament according to what the budget says. Here, I believe that the primary issues are the huge subject of poverty, agriculture, development and technology.
Fourthly and lastly, and I am just finishing, Mr President, is the importance of the pilot programmes. They give us a vital glimpse at what will happen over the coming years in the EU.
(PT) Mr President, among the important aspects affecting the 2009 budget is the planned review of the Community budget. The exact form of this review has yet to be defined, but we are concerned about some of the objectives already indicated for the review.
Moreover, with regard to the guidelines adopted by the Commission and the Council, it is clear that there will be a repeat of what happened in 2007 and 2008, namely, that spending will once again fall short of the limits laid down in the multi-annual financial framework, already insufficient to meet the needs of real social cohesion in the European Union. In addition, there are increasing signs that the allocation for 'expenditure' on social cohesion will not be used. At the same time, there is an increase in the allocation for the EU's external action, namely, intervention in theatres of war, which we reject.
In brief, insufficient funds for priorities we agree with and more funds for priorities we reject.
(DE) Mr President, ladies and gentlemen, I want to begin by strongly supporting the words of the rapporteur and also by appealing to Parliament's specialist committees really to concentrate on projects with European added value when it comes to what I hope will be prompt consideration of the pilot projects and preparatory actions.
Addressing the Commission and the Council, let me add that in the course of the debate we finally want an answer to the question how we can at last restore health to our foreign and security policy that is suffering from several years of chronic under-funding, to bring an end to the annual disputes in this area that benefit nobody and are also damaging to the Commission and the Council.
The Commissioner said she would respond to the outcome of Bali in the preliminary draft budget, along the lines of formulating a new Asia strategy. But I would like to know when the Commission intends to present proposals on the budgetary implications of the Reform treaty, for the period up to 2013. Or are we supposed to wait for the next financial programming period? After all, we are concerned here with new aspects of immigration policy, climate change, energy policy, judicial cooperation and foreign and security policy. We have heard nothing on those subjects.
Let me add that as part of this budgetary procedure we must create the framework for implementing the new treaty once it has been ratified, which means that we must - proceeding with due care and sensitivity - take account of the need to adjust the agreements, in relation both to the ratification process and to the legal basis. That is most important. There are three aspects here. Where do we need preliminary agreements to ensure the appropriate transition from the old to the new treaty? Where do we need transitional agreements to ensure legal certainty? And where do we need a little more time to get subsequent agreements underway on the basis of the necessary legislative procedures?
I want to make it quite clear - to the forthcoming French Presidency too - that any agreements we can reach in regard to those three aspects will depend on the results, and we must retain a degree of flexibility so that we do not set everything in stone from the outset and then have to break it up again with a sledge-hammer.
(NL) Mr President, first of all I wish Jutta Haug bon courage in this important task, which she is taking on for the second time. 2008 will after all be a very important year, not only because we have to draw up the ordinary budget for 2009 - as many speakers have said - but also because we have to work out a procedure for agreeing the 2010 budget under the new treaty. This year is the time to demonstrate exactly what Parliament can and cannot do.
There is still a considerable lack of clarity over agriculture. From a careful reading of the treaty it seems that the Council can, this time, set the prices and quotas unilaterally. How does that sit with our new budgetary powers on agriculture for category II? We are supposed to have equal powers. Sorting that out has to be a priority. Food and energy policy remains important and perhaps we can resolve this within the 5% margin afforded us by the Interinstitutional Agreement. I urge the Commission to give thought to it.
(FI) Mr President, Commissioner, I would like to thank the rapporteur, Mrs Haug, for her excellent work and cooperation. She does indeed show professionalism and at this crucial stage the budget is surely destined for a happy outcome at the end of the year if this cooperation continues.
Is our budget sufficiently transparent for us to be able to gain the public's confidence when the elections take place in 2009? At the same time, however, we are preparing for a post-Lisbon time, and this is especially true of foreign policy, for example, and we need to prepare ourselves for a time when Parliament too shows that it has the will to contribute to this new approach to foreign policy.
I want to say something important while this budget is still being drafted. I hope that the Commission will produce an initiative which the rapporteur could then develop. It relates to the Baltic Sea Strategy. I have heard that the Commission is working on such a strategy and I have also heard that Sweden, when it eventually holds the Presidency, intends to make the Baltic Sea Strategy a top priority.
This strategy will be of no importance if it does not have any money behind it. At present we have many different pilot projects here and there. This entire Baltic policy is a patchwork quilt, both in terms of its finances and politically. That is why we need a separate heading entitled the Baltic Sea Strategy, so that we can implement the right kind of environmental policy, the right kind of transport policy and even the right kind of energy policy, as we know that a gas pipe will be passing though the Baltic Sea from Russia to Germany. That is why we need this initiative, and I hope that the Commission will show some on this occasion.
(LV) Mr President, ladies and gentlemen, from the procedural viewpoint the EU's budget for 2009 can be seen as preparation for two important issues. Firstly, with the ratification of the Lisbon Treaty the EU budget procedure has changed significantly and we need to do the necessary preparatory work to ensure clarity and successful work on the European Union's budget for 2010. Secondly, we need to speed up the review of the EU budget, including issues concerning the reform of the common agricultural policy and the UK rebate, in order to ensure a successful mid-term report on the financial perspective. The policy priorities set out by the European Commission for 2009 - promoting economic growth and employment, combating climate change and fostering sustainable development - are to be endorsed, but they have to be implemented with the necessary support from the EU budget. Unfortunately, the restricted budget amount within the ceiling laid down in the financial framework means that the resources needed to finance the new priorities must be sought within the confines of the existing budget, and we have to redistribute resources. It is possible that we will have to change the restrictions on obtaining individual EU budget resources. For example, the restriction currently in force for the Structural Funds, that only 3% of resources from the relevant operational programme may be channelled towards energy efficiency measures, prohibits new Member States from reviewing their priorities for obtaining Structural Funds in accordance with the new priorities on Europe's energy strategy and climate change. Thank you for your attention.
(DE) Mr President, Commissioner, ladies and gentlemen, I want to give my views on two of the priority points, namely our rapporteur's criticism that EU budgeting lacks transparency, and the Commission's staff policy.
As rapporteur on the budget I am asking the Commission to address the point of budgetary transparency and to put forward proposals for the next planned reform of the budgetary system. The information contained in the actual budget is absolutely inadequate and these lists of numbers are actually no use to us at all. So far the Commission has been producing a lot of accompanying documents, which only devalues the budget itself. Why not include more information within the budget itself from the outset, which would remove the need for some of the reports that have been requested and please both the Commission and Parliament. I will work on those foundations for the next budgetary reform and would ask my fellow Members, even at this stage, to support the preliminary activities, because I would like to have several studies carried out on the subject.
My second point is this: in its December resolution on the 2007 budget, Parliament called for a progress report on staff screening, wanting it by 30 April 2008. I assume we will receive that report in a few days' time. This screening that Parliament called for has now turned into one of the Barroso Commission's major success stories. The President of the Commission is setting himself up as a reformer, but he can only continue to be taken as a reformer if he draws conclusions from the screening before the end of this Commission's term. That means he must undertake a critical review of decentralisation and take the first steps in that direction.
He owes that not only to the taxpayer and to Parliament but also to his staff, which is currently wasting its time and skills on far too much in-house administration and bureaucracy. The Commission also owes it to itself, as given the challenges facing the EU and the important management tasks it is undertaking, we believe that - also in view of the 2009 budget, which as you know does not provide for any new items - it can succeed with those tasks only if it also embarks on the appropriate measures and changes within the administration.
(HU) Thank you, Mr President. As one of those who drafted the 2009 budget, I would like to thank Jutta Haug and László Surján for their sound preparatory work. To be able to produce a good end result we had to be disciplined and harmonious in our work since we often had to explore new routes. And we can be quite confident about the environmental protection concerns in the parts of the APS (Annual Policy Strategy) that are known. I welcome all three of the Commission's initiatives. As a member of the Central Asia Delegation, I particularly welcome the European Union's new Central Asia Strategy and the increased support. I also welcome its intention to promote sustainable development practices in developing countries, especially in biodiversity and energy. This is not simply our moral duty. It is in our own interests. With my fellow Members, I am sure that we will be able to put forward many research projects for support, since this is what our citizens expect. Thank you very much.
Member of the Commission. - Mr President, I would like once again to thank Ms Haug for the report and also all the speakers for their comments: not only those related directly to the 2009 budget, but also those comments that went beyond 2009, which are very useful in the context of our reflection on the policy agenda and on the future reform of the budget.
Concerning the Baltic Sea strategy, I would like to react to two very concrete points which were raised. Firstly, on the Baltic Sea strategy: the Commission is working on this strategy, and I have the pleasure of chairing the inter-service work on this strategy. It is envisaged that it will be on the agenda of the Swedish presidency, which means the second half of 2009. However, we are at the stage of consulting and taking stock of the situation in the region and also considering ideas for this strategy. With regard to any budget consequences, it is far too early to talk about this today.
Concerning the new Treaty and the consequences for the policy agenda, one issue is the consequences of the Lisbon Treaty for the institutional change and the new legal frameworks.
The other thing is the policy agenda and, as you know, both the Council and the Commission are currently involved in the reflection and very concrete work, mostly on the legal frameworks and new institutional challenges. However, reflection on the policy agenda is also taking place, as you know, as a result of the requirement to have the budget review. I believe that towards the end of this year - or very early in 2009 - the Commission will come forward with the new policy agenda, and only then can the budgetary consequences be considered and taken care of in a reasonable way and with reasonable responsibility.
Concerning transparency, I have taken note of all your points on screening results and shall forward them, especially to Commissioner Grybauskaitė, but I think to the entire college, and I would like to confirm what you have just said.
With regard to 2009, my understanding is that we are now aware of the guidelines which were expressed by both arms of the budgetary authority. The preliminary draft budget will be based on sound estimates of the need to achieve all those priorities that have been already agreed and which are ahead of us. There is no doubt that the Commission will need good ongoing cooperation with you to attain these results. I would also like to say that good cooperation will also be essential in the context of long-term challenges, both the institutional and the policy agenda ones. Thank you very much for the debate.
rapporteur. - (DE) Mr President, I thank all the speakers in this debate. I am, of course, also grateful for the good wishes and praise I have received. Let me also thank the Commissioner.
If I have understood correctly, the Commission is supporting us all the way and promising a preliminary draft budget that will take account of everything we want taken into account. We have once again made our priorities plain. They are neither few in number, nor are they exactly small: tackling climate change, creating growth and employment, a social Europe, research, training, education, aid for the poorest countries in the world, fulfilling our tasks in the world. It is not easy actually to finance all that.
I wish the Council had been listening, for then it would have seen that - thank God! - all, or at least nearly all the parliamentary groups stand united here. For that, I warmly thank all concerned.
(DE) Mr President, Commissioner Hübner has just said that the Commission and the Council are both already working on matters relating to transposition of the Lisbon Treaty. That is wonderful! However, as Chairman of the Committee on Budgets, I would like to insist on behalf, I believe, of all fellow Members that Parliament is treated as an equal, including in regard to the forwarding of documents and non-papers on everything that will have to be discussed and negotiated jointly in the coming months, rather than as a second-rate institution. Unless we are certain of that, we will face major problems at the end of the procedure, at the end of the year.
It is in the interest of the Commission and of the Council to ensure completely equal treatment in information policy too, in regard to documents and matters under consideration.
Member of the Commission. - Mr President, I would just like to say very clearly that I cannot imagine that these three institutions would not work together. The same is true, I assume, when it comes to Parliament working with the Commission and with the Council.
This is our common Treaty, our common achievement and our common task. I can only pass your words on to President Barroso, but I am sure that everybody is fully aware of this responsibility.
The debate is closed.
The vote will take place on Tuesday, 22 April 2008.
Written statements (Rule 142)
in writing. - (FR) The Lisbon Treaty, which is due to come into force on 1 January next, will bring an unprecedented strengthening of Parliament's prerogatives. Before the end of this year, we will have to sign an interinstitutional agreement taking account of the extension of codecision and the end of the distinction between compulsory and non-compulsory expenditure.
In that context, we should emphasise that we are determined to press our case in the mid-term renegotiation of the financial framework for 2007-2013 and through the policy reorientation that we want to achieve, based on a budget that is fully commensurate with our ambitions and does not undermine the principles of solidarity that we hold dear. While we must always be concerned to make our policies more efficient, we shall have to guard against any possible attempt at renationalising the CAP and regional policies.
It is also important that we should be able to facilitate the emergence of new and useful policies through the budgetary tools that Parliament has at its disposal in the form of the flexibility instrument, pilot projects and preparatory actions.
In addition, the European Commission needs to improve budgetary transparency so that we can properly monitor the use of public funds.
in writing. - We ought to prepare for the changes set to take place in 2009 with the entry into force of the Lisbon Treaty and the European elections as they will have a major impact on the budget. The new elected Parliament and designated Commission will indeed have to deal with new budget procedures.
It is therefore necessary to present for 2009 transparent and viable budgetary framework and priorities. Among other aspects, it is essential to ensure that the budget matches the priorities with sufficient resources. In this respect, I am glad to notice that our rapporteur, Mrs HAUG, puts the emphasis on the importance of the principle of solidarity as one of the cornerstones of European policies, especially with regard to cohesion and structural policies.
With new challenges ahead and the new inter-institutional balance within the institutional triangle it is even more essential to ensure coherence between policy priorities and the financial resources that are made available. There are growing concerns that the re-prioritization toward competitiveness, climate change or sustainable development would be made at the costs of other priorities budgets. Adding new priorities in the future should at no cost hamper the achievement of other political priorities such as solidarity.
in writing. - (RO) I would like to emphasize certain aspects related to the article reaffirming the importance of the principle of solidarity in this report.
The cohesion policy continues to draw one third of the European Union's annual budget. Nevertheless, we cannot ignore the fact that this field has become less and less important, as compared to the increases recorded in the competitiveness policy for economic growth and employment. For instance, as compared to 2007, budget line 1a - for competitiveness - has recorded an increase of 18.4%, while 1b - which covers the field of cohesion - only a 3.1% increase.
Moreover, we should take into consideration the effects of the Lisbon Treaty's implementation on the cohesion policy. Structural funds - which are currently non-mandatory expenses and on which the Parliament has the last say in the budgetary procedure - will become the subject of a joint decision of the Council of Ministers and the Parliament. Nevertheless, it is known that every year, the Council operates important reductions of the European amounts designed for the cohesion policy.
For this reason, I believe it is very important to achieve the objectives of the Lisbon strategy, yet without neglecting the disparities continuing to exist between the European regions.